
	
		I
		111th CONGRESS
		1st Session
		H. R. 2978
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mr. Davis of Illinois
			 (for himself, Mr. Cummings,
			 Mr. Moran of Virginia,
			 Mrs. Maloney,
			 Mr. Sarbanes,
			 Ms. Norton, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to increase the
		  maximum age to qualify for coverage as a child under the health
		  benefits program for Federal employees.
	
	
		1.Increase in maximum age to
			 qualify for coverage as a child
			(a)In
			 generalSection 8901(5) of title 5, United States Code, is
			 amended—
				(1)in the matter
			 preceding subparagraph (A), by striking 22 years of age and
			 inserting 25 years of age; and
				(2)in the matter
			 following subparagraph (B), by striking age 22 and inserting
			 age 25.
				(b)Self and family
			 coverage for a former spouseSection 8905(c)(2)(B) of title 5,
			 United States Code, is amended—
				(1)in clause (i), by
			 striking 22 years of age and inserting 25 years of
			 age; and
				(2)in clause (ii), by
			 striking age 22 and inserting age 25.
				(c)Effective
			 dateThis Act and the amendments made by this Act—
				(1)shall take effect
			 on the first day of the first contract year beginning at least 180 days after
			 the date of the enactment of this Act; and
				(2)shall apply with
			 respect to health care services or supplies provided on or after the date on
			 which this Act takes effect.
				
